Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dana Weinstein and Sunil A. Bhave (US 2011/0024812) (Weinstein hereinafter).
Regarding claim 1, Weinstein discloses a piezoresistive oscillator (¶[0015], ¶[0069]) comprising: a fin field-effect transistor (FinFET) (resonant body transistor RBT: Fig 2, 11 and 13) that include: 
a source portion (50, 
a drain portion (52),
a fin structure (middle portion) between the source portion and the drain portion, and a gate electrode (48 and 54) surrounding at least two sides of at least a portion of the fin structure; and 
an electrically conductive element having a first end and a second end, wherein: the first end is connected to the gate electrode (see FIG 13 or ¶[0069], feedback line from drain 178 to accumulation gate 182), 
the second end is connected to 
Regarding claim 2, Weinstein discloses the piezoresistive oscillator wherein the electrically conductive element is coupled with an input voltage of the piezoresistive oscillator (Fig 13 shows RBT 172 feedback from 180 to the accumulation gate 182).  
Regarding claim 3, Weinstein discloses the piezoresistive oscillator wherein the FinFET further includes a gate dielectric (66, 68) wherein the gate electrode is separated from the fin structure by the gate dielectric.  
Regarding claim 6, Weinstein discloses the-fin structure includes a material, and a resistance of the material changes as a tensile strain is applied on the material (¶[0067]).  
Regarding claim 8, Weinstein discloses the piezoresistive oscillator wherein the second end of the electrically conductive element is connected to the drain portion, and the resistance of the material decreases as the tensile strain is applied on the material (Fig 13, ¶[0067],[0038]).  
Regarding claim 9, Weinstein discloses a circuit (FIG 2, 11 and 13) comprising: 
a voltage source (VD); 
a transistor (42 or 172) coupled with the voltage source, the transistor comprising: 
a source portion (50 or 174), 
a drain portion (52 or 178), 
a fin (middle portion of 42 or 134, see FIG 2 and 11) between the source portion and the drain portion, and  
a gate electrode (64 or 58; accumulation gate 182, see FIG 13), and 
wherein the fin is electrically coupled to the gate electrode; and 
an electrically conductive element (feedback line from drain 178 to gate 182) having a first end and a second end, wherein: 
the first end is connected to the gate electrode (182), and 
the second end is connected to 
the transistor has a positive piezoresistive coefficient when the second end is connected to the drain portion, and the transistor has a negative piezoresistive coefficient when the second end is connected to the source portion (tangential piezoresistive coeff. (110), ¶[0067]).  
Regarding claim 13, Weinstein discloses wherein the-fin structure includes a material, and a resistance of the material changes as a tensile strain is applied on the material (¶[0067]).  
Regarding claim 15, Weinstein discloses wherein the second end of the electrically conductive element is connected to the drain portion, and the resistance of the material decreases as the tensile strain is applied on the material (¶[0067],[0038]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5, 7, 10-12, 14, 16-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein.
Regarding claims 4 and 5, Weinstein discloses the piezoresistive oscillator except a load resistance between the second end of the electrically conductive element and an electrode.  As well known in the art, a load is intended use and therefore it would have been obvious to one of ordinary skill in the art to use a load having a resistance for example, a resistor, a transistor or another transistors.
Regarding claims 7 and 14, Weinstein discloses the piezoresistive oscillator (¶[0067],[0038]) except wherein the second end of the electrically conductive element is connected to the source portion, and the resistance of the material increases as the tensile strain is applied on the material.  
Although drawings show only feedback from drain to gate, it is well known that other configuration such as feedback from source to gate as recited in the claim would have been other alternative to use because such a modification would have been a mere substitution of art recognized equivalent feedback configuration for example, NPN or PNP transistor configuration).
Regarding claims 10-12, Weinstein discloses the circuit except a load resistance between the second end of the electrically conductive element and an electrode connected to the voltage source.  As well known in the art, a load is intended use and therefore it would have been obvious to one of ordinary skill in the art to use a load having a resistance for example, a resistor, a transistor or another transistors.
 Regarding claims 16 and 17, Weinstein discloses a circuit (Fig. 2, 11 and 13) comprising: 
an electrically conductive element (feedback line from drain 178 to gate 182, see FIG 13); a fin field-effect transistor (FinFET) comprising a source portion (50 or 174), a drain portion (52 or 178), a channel portion (middle portion), and a gate electrode (48, 54), wherein: 
the gate electrode is coupled to 
the FinFET has a positive piezoresistive coefficient when the gate electrode is coupled to the drain portion through the electrically conductive element, and the FinFET has a negative piezoresistive coefficient when the gate electrode is coupled to the source portion through the electrically conductive element; and a load resistance connected to the electrically conductive element and electrically coupled with the gate electrode and one of the source portion and the drain portion (tangential piezoresistive coeff. (110), ¶[0067]).
Weinstein does not explicitly disclose a load resistance connected to the electrically conductive element and electrically coupled with the gate electrode and the one of the source electrode and the drain electrode.  As well known in the art, a load is intended use and therefore it would have been obvious to one of ordinary skill in the art to use a load having a resistance for example, a resistor, a transistor or another transistors.
Regarding claim 18, Weinstein discloses the circuit wherein the channel portion includes a material, and a resistance of the material changes as a tensile strain is applied on the material (¶[0067]).
Regarding claim 19, Weinstein discloses the circuit wherein the channel portion includes a fin between the source portion and the drain portion, and wherein the fin is to oscillate when voltage is applied to the FinFET (¶[0067], [0038]).  
Regarding claim 21, Weinstein discloses the piezoresistive oscillator with the drain and the gate is coupled for operation (¶[0015]) which implies the coupling or connection by an electrically conductive element.  However, Weinstein does not explicitly disclose that the electrically conductive element is an electrically conductive wire or an electrically conductive via.  As well known in the art, a wire is used for connection and therefore, one of ordinary skill in the art would recognize that the drain and the gate is coupled by a wire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/         Primary Examiner, Art Unit 2849